    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JESSICA BUTRYM,

                    Plaintiff,

              -v-                      1:20-CV-292

CHRISTINE SARSICK,
Assistant Transportation
Supervisor, CHRISTINE
MAZURE, Head Bus Driver,
JOSEPH CZUB,
Transportation Supervisor,
MICHAEL NICKSON, Human
Resource Director,
BURNT HILLS-BALLSTON
LAKE CENTRAL SCHOOL
DISTRICT, BOARD OF
EDUCATION, DON MARSHALL,
School Board of Education,
DAVID VERSUCKI, School
Board of Education, JOHN
BLOWERS, School Board of
Education, JENNIFER LONGTIN,
School Board of Education,
LISA MORSE, School Board of
Education, LAKSHMI NAGARAJAN,
School Board of Education,
PATRICK ZIEGLER, School
Board of Education, PATRICK
MCGRATH, Superintendent of
Schools, CHRISTOPHER ABDOO,
Assistant Superintendent for Support
Services,

                    Defendants.

--------------------------------
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 2 of 17




APPEARANCES:                                 OF COUNSEL:

JESSICA BUTRYM
Plaintiff, Pro Se
PO Box 55
Burnt Hills, NY 12027

THE LAW OFFICE OF                            ANTHONY J. BROCK, ESQ.
   ANTHONY J. BROCK
Attorneys for Defendants
253 New Road
Nassau, NY 12123

DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On March 13, 2020, pro se plaintiff Jessica Butrym (“Butrym” or

“plaintiff”), a former employee of the Burnt Hills-Ballston Lake Central

School District (the “School District”), filed this action against defendants

Christine Sarsick (“Sarsick”), Christine Mazure (“Mazure”), Joseph Czub

(“Czub”), and Michael Nickson (“Nickson”) alleging violations of the

Americans with Disabilities Act (“ADA”). Dkt. No. 1.

   On December 14, 2020, defendants moved under Federal Rule of Civil

Procedure (“Rule”) 12(b)(6) to dismiss Butrym’s complaint. Dkt. No. 14.

According to defendants, plaintiff had improperly sued various individual

defendants rather than the School District itself and, in any event, had failed

to plausibly allege a qualifying disability under the ADA. Id.

                                       -2-
      Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 3 of 17




    On January 4, 2021, Butrym opposed defendants’ motion to dismiss and

cross-moved for leave to amend her complaint. Dkt. No. 15. However,

because plaintiff was at that time 1 still entitled to amend her complaint as of

right, the Court directed the Clerk to accept plaintiff’s proposed amended

pleading for filing and to terminate defendants’ then-pending motion to

dismiss. See Dkt. No. 20. The Clerk docketed plaintiff’s amended complaint

as the operative pleading on February 3, 2021. Dkt. No. 22.

    Butrym’s amended complaint alleges that Sarsick, Mazure, Czub, and

Nickson as well as defendants Don Marshall (“Marshall”), David Versucki

(“Versucki”), John Blowers (“Blowers”), Jennifer Longtin (“Longtin”), Lisa

Morse (“Morse”), Lakshmi Nagarajan (“Nagarajan”), Patrick Ziegler

(“Ziegler”), Patrick McGrath (“McGrath”), Christopher Abdoo (“Abdoo”), the

School District, and the School District’s Board of Education (the “Board of

Education”) violated her rights under the ADA when they failed to

accommodate her multiple disabilities and terminated her employment. 2 Id.

    On March 22, 2021, Sarsick, Mazure, Czub, Nickson, Marshall, Versucki,

Blowers, Longtin, Morse, Nagarajan, Ziegler, McGrath, and Abdoo (the



    1 Under the Federal Rules of Civil Procedure, a party may amend its pleading once as a matter
of course within 21 days after the filing of a 12(b) motion to dismiss. FED. R. CIV. P. 15(a)(1).

    2 The Court’s docket does not identify the School District and the Board of Education as
separate defendants. However, plaintiff’s amended pleading suggests that she intended to sue both
entities. See Dkt. No. 22 at 10. Accordingly, the Clerk of the Court will be directed to amend the
caption to include the School District as a named defendant.

                                                   -3-
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 4 of 17




“individual defendants”) as well as the School District and the Board of

Education moved under Rule 12(b)(6) to dismiss Butrym’s amended

complaint. Dkt. No. 29. According to defendants’ renewed motion to dismiss,

plaintiff has again failed to allege any plausible ADA claims. Id.

   The motion has been fully briefed and will be considered on the basis of

the submissions without oral argument.

II. BACKGROUND

   The following facts are taken from Butrym’s amended complaint and

attached exhibits and will be assumed true for the limited purpose of

resolving defendants’ motion to dismiss.

   On September 9, 2018, the School District hired Butrym as a substitute

school bus monitor. Ex. 1 to Am. Compl. ¶ 2. According to plaintiff, she

informed the School District on multiple different occasions that she suffers

from anxiety, OCD [obsessive-compulsive disorder], and high-functioning

autism. Id.; see also Am. Compl. ¶¶ 4, 8.

   On November 12, 2018, the School District hired non-party Megan Quinn

(“Quinn”) as a substitute school bus driver. Ex. 1 to Am. Compl. ¶ 3.

Plaintiff alleges that she and Quinn went to high school together, that Quinn

knew about plaintiff’s disabilities, and that Quinn had “threatened” her in

the past. Id.



                                      -4-
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 5 of 17




   Once Quinn started her job at the School District, Butrym alleges she

would “always stare” at plaintiff and “give [her] looks of disgust.” Ex. 1 to

Am. Compl. ¶ 3; see also Am. Compl. ¶ 7. Plaintiff also alleges that Quinn

drove dangerously, ate peanuts on the bus, and treated the students

poorly. Am. Compl. ¶ 5. Plaintiff alleges that she complained about Quinn’s

behavior to her supervisors but that they did not investigate it. Id. Plaintiff

also alleges that she “repeatedly asked to be kept separated from” Quinn

because it “aggravated [her] anxiety.” Ex. 1 to Am. Compl. ¶ 5.

   Beginning on February 25, 2019, the School District assigned Quinn to

drive “the transport bus, which transports faculty between the different

schools.” Ex. 1 to Am. Compl. ¶ 5. According to plaintiff, she had to ride this

transport bus every day—which meant she was forced to deal with Quinn

every day. Id. Plaintiff alleges that she asked to walk between the schools so

that she could avoid interacting with Quinn, but that Czub, the Director of

Transportation, put a stop to that. Id. As a result, plaintiff alleges that she

was forced to ride the bus with Quinn “32 horrible times.” Am. Compl. ¶ 13.

   On March 25, 2019, Butrym told Mazure, a supervisor, that riding a bus

driven by Quinn every day “was aggravating [her] anxiety to the point it was

making [her] physically sick.” Ex. 1 to Am. Compl. ¶ 6. Mazure passed the

message along to Sarsick, another supervisor, and Czub, who asked to speak



                                       -5-
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 6 of 17




with plaintiff immediately after work. Id. Plaintiff requested a change in the

date or time of the meeting, but defendants refused. Id.

   The meeting with Sarsick and Czub occurred after work that day. Ex. 1 to

Am. Compl. ¶ 7. During the meeting with these supervisors, Butrym “felt

uncomfortable and asked twice to go home as the meeting was aggravating

[her] anxiety.” Id. Defendants denied the request, which made plaintiff “feel

trapped.” Id. When Czub mentioned that plaintiff might not have been fit to

do her job as substitute school bus monitor, she became upset and “left to get

[herself] together.” Id. Thereafter, Czub texted plaintiff to tell her she was

being terminated for her “health and well-being.” Id. Plaintiff seeks $90,000

in damages and reinstatement to her position. Id. ¶ 6.

III. LEGAL STANDARD

   “To survive a Rule 12(b)(6) motion to dismiss, the factual allegations must

be enough to raise a right to relief above the speculative level.” Ginsburg v.

City of Ithaca, 839 F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (cleaned up).

“Dismissal is appropriate only where plaintiff has failed to provide some

basis for the allegations that support the elements of his claims.” Id. “When

ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in

the non-movant’s favor.” United States v. Bedi, 318 F. Supp. 3d 561, 564–65

(citation omitted). “In making this determination, a court generally confines

                                      -6-
     Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 7 of 17




itself to the ‘facts stated on the face of the complaint, . . . documents

appended to the complaint or incorporated in the complaint by reference,

and . . . matters of which judicial notice may be taken.’” Bedi, 318 F. Supp.

3d at 564–65 (quoting Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)).

IV. DISCUSSION

   Because Butrym is proceeding pro se, her complaint, “however inartfully

pleaded, must be held to less stringent standards than a formal pleading

drafted by lawyers.” Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012)

(cleaned up). As the Second Circuit has repeatedly instructed, a complaint

filed pro se “must be construed liberally with ‘special solicitude’ and

interpreted to raise the strongest claims that it suggests.” Hogan v. Fischer,

738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011)). “This is particularly so when the pro se plaintiff alleges that

h[is] civil rights have been violated.” Ahlers, 684 F.3d at 60 (quoting Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008)).

   Construed in accordance with this Second Circuit guidance, Butrym’s

amended complaint alleges that defendants violated the ADA when they

(1) failed to accommodate her anxiety and other disabilities by refusing to

separate her from Quinn, (2) which created a hostile work environment that

persisted until they later (3) discriminated against her on the basis of her



                                        -7-
      Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 8 of 17




disability by terminating her employment, (4) in retaliation for requesting

the accommodation in the first place. 3

   Defendants contend that Butrym’s amended complaint must be dismissed

because it “fails to allege a medical diagnosis that was provided to the

Defendants alerting them that the Plaintiff did in fact suffer from a disability

as [that] term is defined by the Act.” Defs.’ Mem., Dkt. No. 29-2 at 6. 4

Alternatively, defendants argue that plaintiff’s “request not to work with

another co-worker in the same department cannot reasonably be considered a

reasonable accommodation.” Id. at 7.

   In opposition, Butrym contends that she informed the defendants about

her disabilities during her initial interview and again in a “physical hand

written note” in March of 2019. Pl.’s Opp’n, Dkt. No. 30 ¶ 5. Plaintiff also

argues that there are “104 transportation staff at the bus garage,” so asking

“not to be paired with that one employee” in particular; i.e., Quinn, is not an

unreasonable request. Id. ¶ 9.

   Generally speaking, the ADA “forbids discrimination against persons with

disabilities in three major areas of public life: employment, which is covered

by Title I of the statute; public services, programs, and activities, which are


   3 Plaintiff’s original complaint checked boxes alleging “retaliation,” a “failure to employ,” and a
“denial of participation in public service or program.” Dkt. No. 1 at 3. Plaintiff’s amended complaint
also uses the word “libel” in multiple places. Dkt. No. 22 at 13.

   4 Pagination corresponds to CM/ECF.


                                                 -8-
     Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 9 of 17




the subject of Title II; and public accommodations, which are covered by

Title III.” Tennessee v. Lane, 541 U.S. 509, 516–17 (2004).

   A. Individual Liability under the ADA 5

   As an initial matter, however, the individual defendants must be

dismissed because the ADA does not provide for individual liability in the

employment context. Spiegel v. Schulmann, 604 F.3d 72, 79–80 (2d Cir.

2010) (per curiam); see also Murray v. Tanea, 357 F. Supp. 3d 226, 230

(W.D.N.Y. 2019) (“Many cases from this and other circuits have held that

individuals cannot be held personally liable for damages under the ADA,

regardless of which title of the ADA is at issue.”).

   Although it is a plaintiff’s supervisors and/or co-workers who are directly

engaged in the misconduct about which the plaintiff might complain, it is the

employer itself that would bear any eventual legal responsibility under the

ADA. Accordingly, the ADA claims against Sarsick, Mazure, Czub, Nickson,

Marshall, Versucki, Blowers, Longtin, Morse, Nagarajan, Ziegler, McGrath,

and Abdoo must be dismissed.




   5 Defendants’ counsel has also submitted affidavits from the individual defendants in which
they attest that they are not “employers” within the meaning of the ADA. Dkt. Nos. 29-3–29-10.
Because defendants have not explained how this extraneous evidence can properly be considered on
a 12(b)(6) motion to dismiss, the Court excludes them for the purpose of resolving this motion.

                                               -9-
     Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 10 of 17




   B. Discrimination & Accommodation under the ADA

   Butrym’s amended complaint alleges that defendants repeatedly failed to

accommodate her request to avoid interacting with Quinn because it greatly

exacerbated the physical symptoms of her anxiety. Plaintiff alleges that

when she complained about this issue to Mazure, Czub terminated her

employment.

   To make out a prima facie case of employment discrimination under the

ADA, a plaintiff must show that (1) her employer is subject to the ADA;

(2) she was disabled within the meaning of the ADA; (3) she was otherwise

qualified to perform the essential functions of the job, with or without a

reasonable accommodation; and (4) she suffered an adverse employment

action because of her disability. Woolf v. Strada, 949 F.3d 89, 93 (2d Cir.

2020). 6 A failure-to-accommodate claim considers the same first three

factors, but for the fourth factor the question is whether the employer has

refused to make a reasonable accommodation. Id.

   Under the ADA, a “disability” is defined as any “physical or mental

impairment that substantially limits one or more major life activities.” 42

U.S.C. § 12102(1)(A). However, “[n]ot every impairment is a ‘disability’



   6 On a motion to dismiss, the elements of a plaintiff’s prima facie case are not treated as an
evidentiary burden but are useful as an “an outline of what is necessary to render a plaintiff’s
employment discrimination claims for relief plausible.” Sosa v. N.Y. City Dep’t of Educ., 368 F. Supp.
3d 489, 495 (E.D.N.Y. 2019) (citation omitted).

                                                - 10 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 11 of 17




within the meaning of the ADA.” Capobianco v. City of N.Y., 422 F.3d 47, 56

(2d Cir. 2005). Instead, there are two requirements: (1) the impairment must

limit a “major life activity” and (2) the limitation must be “substantial.” Id.

   As to the first requirement, major life activities include core physical

functions like walking, standing, lifting, and other common activities such as

reading, concentrating, and working. 42 U.S.C. § 12102(2)(A). As to the

second, an impairment qualifies as a disability “if it substantially limits the

ability of an individual to perform a major life activity as compared to most

people in the general population.” 29 C.F.R. § 1630.2(j)(ii).

   In 2008, Congress amended the ADA “to make clear that the

substantial-limitation requirement in the definition of ‘disability’ is not an

exacting one.” Woolf v. Strada, 949 F.3d 89, 94 (2d Cir. 2020). Even so, it

remains the case that “[n]ot every impairment that affects an individual’s

major life activities is a substantially limiting impairment.” B.C. v. Mt.

Vernon Sch. Dist., 837 F.3d 152, 160 (2d Cir. 2016) (cleaned up). As the

Second Circuit has explained, “in assessing whether a plaintiff has a

disability, [courts] have been careful to distinguish impairments which

merely affect major life activities from those that substantially limit those

activities.” Id.

   Upon review, Butrym’s failure-to-accommodate claim survives pre-answer

dismissal. “At the motion to dismiss stage, the [defendant] bears the weighty

                                      - 11 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 12 of 17




burden of showing that the fact-intensive inquiry prerequisite to a finding of

reasonable accommodation falls completely in its favor.” Vale v. Great Neck

Water Pollution Control Dist., 80 F. Supp. 3d 426, 438 (E.D.N.Y. 2015)

(citation omitted).

   Defendants have not carried this burden. Butrym’s amended complaint

alleges that she informed various supervisors at the School District on

multiple occasions that she suffers from anxiety, OCD, and high-functioning

autism. See Ex. 1 to Am. Compl. ¶ 2; see also Am. Compl. ¶¶ 4, 8. Plaintiff

alleges that she “repeatedly asked to be kept separated from” Quinn because

it “aggravated [her] anxiety” to the point that she became “physically

sick.” Ex. 1 to Am. Compl. ¶¶ 5–6.

   Butrym further alleges that she complained about Quinn to her

supervisors, who failed to take action. Ex. 1 to Am. Compl. ¶¶ 5–6. When

plaintiff tried avoiding Quinn by walking between schools, she alleges that

Czub, the Director of Transportation, made her stop. Id. In short, plaintiff

has plausibly alleged that she requested from her employer (and her

employer refused to provide) a limited accommodation that would ameliorate

the physical symptoms of her anxiety, which interfered with her ability to




                                     - 12 -
     Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 13 of 17




work. Accordingly, plaintiff has plausibly alleged a failure to accommodate

under the ADA. 7

   Upon review, Butrym’s employment discrimination claim also survives

pre-answer dismissal. Plaintiff alleges that on March 25, 2019, she again

told Mazure, a supervisor, that riding a bus driven by Quinn every day “was

aggravating [her] anxiety to the point it was making [her] physically

sick.” Ex. 1 to Am. Compl. ¶ 6. Plaintiff later met with Sarsick and Czub

about this problem, who then explicitly told plaintiff she was being fired for

her “health and well-being.” Id. ¶ 7. In short, plaintiff has plausibly alleged

that defendants terminated her because of her disability.

   C. Hostile Work Environment under the ADA

   “Because the ADA echoes and expressly refers to Title VII, and because

the two statutes have the same purpose—the prohibition of illegal

discrimination in employment—it follows that disabled Americans should be

able to assert hostile work environment claims under the ADA.” Fox v.

Costco Wholesale Corp., 918 F.3d 65, 74 (2d Cir. 2019) (Hall, J.) (cleaned up).


   7 Notably, “the inability to perform a single, particular job does not constitute a substantial
limitation in the major life activity of working.” Woolf, 949 F.3d at 95 (affirming grant of summary
judgment against plaintiff who alleged disability from migraines exacerbated by job related stress
from supervisors’ criticisms). Courts elsewhere in this Circuit have applied this rule to find that the
mere inability to work with a particular co-worker or supervisor (as opposed to a limitation in the
ability to work more generally) is often insufficient to plausibly allege a failure to
accommodate. Shields v. N.Y.C. Health & Hosps. Corp., 489 F. Supp. 3d 155, 164 (E.D.N.Y. 2020)
(dismissing failure-to-accommodate claim where plaintiff alleges “only that his purported disabilities
prevented him from working with Ms. Antrobus and Ms. Lewis”). However, the Court is reluctant to
reach this conclusion at the pleadings stage, especially where, as here, the plaintiff is pro se.

                                                 - 13 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 14 of 17




   To make out a hostile work environment claim, a plaintiff must show that

(1) the harassment was sufficiently severe or pervasive to alter the conditions

of her employment; and (2) a specific basis exists for imputing the

objectionable conduct to the employer. Fox, 918 F.3d at 74.

   “Although the victim must subjectively perceive the conduct as abusive,

the misconduct shown also must be severe or pervasive enough to create an

objectively hostile or abusive work environment.” Fox, 918 F.3d at 74

(cleaned up). “A plaintiff alleging a hostile work environment claim under

the ADA, therefore, must demonstrate either that a single incident was

extraordinarily severe, or that a series of incidents were sufficiently

continuous and concerted to have altered the conditions of her working

environment.” Id.

   To the extent that Butrym’s amended complaint might be construed to

allege that being required to ride the transport bus with Quinn caused her to

suffer a hostile working environment, that claim must be dismissed. Plaintiff

no doubt subjectively perceived this working arrangement to be abusive or

pervasive, but the amended complaint does not plausibly allege misconduct

or behavior that amounts to an objectively hostile or abusive working

environment. Accordingly, this claim will be dismissed.




                                      - 14 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 15 of 17




   D. Retaliation under the ADA

   Broadly construed, Butrym’s amended complaint alleges that she

complained to Mazure, a supervisor, that riding the school bus with Quinn

every day aggravated her anxiety to the point of physical sickness. The

complaint alleges that Mazure passed this message along to Sarsick and

Czub, who held a meeting with plaintiff and then fired her. According to the

amended complaint, Czub told plaintiff she was being terminated for her

“health and well-being.”

   To make out a prima facie case of retaliation under the ADA, a plaintiff

must show that (1) she engaged in an activity protected by the ADA; (2) the

employer was aware of this activity; (3) the employer took adverse action

against her; and (4) a causal connection exists between the alleged adverse

action and the protected activity. Vale v. Great Neck Water Pollution Control

Dist., 80 F. Supp. 3d 426, 438 (E.D.N.Y. 2015).

   Upon review, Butrym’s ADA retaliation claim survives pre-answer

dismissal. “It is well established that seeking a reasonable accommodation

for a disability constitutes protected activity.” Laface v. Eastern Suffolk

Boces, 349 F. Supp. 3d 126, 149 (E.D.N.Y. 2018) (cleaned up). And even if the

disability at issue is not one within the meaning of the ADA, a request for an

accommodation can still qualify as protected activity if it is made in good

faith. Id.

                                      - 15 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 16 of 17




   Butrym’s amended complaint alleges that she engaged in good-faith

protected activity when she told Mazure, a supervisor, that riding a bus

driven by Quinn every day “was aggravating [her] anxiety to the point it was

making [her] physically sick.” Ex. 1 to Am. Compl. ¶ 6. Plaintiff met with

Sarsick and Czub shortly afterward, who explicitly told her she was being

fired for her “health and well-being.” Id. ¶ 7. In short, plaintiff has plausibly

alleged that defendants terminated her because she sought an

accommodation that would permit her to avoid interacting with Quinn.

   E. State law claims

   Although defendants identified some possible state law claims lurking in

Butrym’s amended complaint (e.g., defamation), the Court has not construed

plaintiff’s operative pleading to include any plausible claims other than the

four ADA causes of action identified supra. To the extent plaintiff might

desire to add one or more state (or federal) law claims, she must seek leave to

amend her complaint in accordance with the Federal Rules of Civil Procedure

and this District’s Local Rules.

V. CONCLUSION

   Therefore, it is

   ORDERED that

   1. Defendants’ motion to dismiss is GRANTED in part and DENIED in

part;

                                      - 16 -
    Case 1:20-cv-00292-DNH-CFH Document 34 Filed 05/13/21 Page 17 of 17




   2. The ADA claims against Sarsick, Mazure, Czub, Nickson, Marshall,

Versucki, Blowers, Longtin, Morse, Nagarajan, Ziegler, McGrath, and Abdoo

are DISMISSED;

   2. Sarsick, Mazure, Czub, Nickson, Marshall, Versucki, Blowers, Longtin,

Morse, Nagarajan, Ziegler, McGrath, and Abdoo are TERMINATED as

defendants in this action;

   3. The Clerk of the Court is directed to add the School District as a named

defendant in this action;

   4. Butrym’s ADA claim alleging a hostile work environment against the

School District and the Board of Education is DISMISSED;

   5. Butrym’s ADA claims alleging a failure to accommodate,

discrimination, and retaliation against the School District and the Board of

Education survive dismissal; and

   6. The School District and the Board of Education shall file an answer to

those claims on or before May 28, 2021.

   The Clerk of the Court is directed to terminate the pending motions (Dkt.

Nos. 14, 15, and 29).

   IT IS SO ORDERED.



Dated: May 13, 2021
       Utica, New York.


                                     - 17 -
